PER CURIAM.*
Defendant, Mack J. Zardes was convicted after a jury trial of two violations of R.S. 40:966A(1) charged in a single grand jury indictment, possession of a controlled dangerous substance with intent to distribute and distribution of a controlled dangerous substance; the substance involved in both instances was heroin. He was sentenced on each count to life imprisonment, the two sentences to run concurrently. On this appeal defendant urges five assignments of error.
We find that none of the assignments of error have merit. Moreover, none involve legal issues not governed by clearly applicable legal principles. Because factual discussion will be of substantial interest only to the parties, we attach hereto an appendix containing a discussion and resolution of the issues which will become and remain part of this Court’s public record but which will not be published with this opinion.
Accordingly, we affirm the defendant’s convictions and sentences.
AFFIRMED.

 Chief Judge L. Julian Samuel participated in this decision as Associate Justice Ad Hoc sitting in the place of Chief Justice Sanders, retired.